DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance.

Regarding Claims 1 and 9-10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 1 and 9-10, and specifically comprising the limitation of “and a region which is on a surface of the regulating body and with which the inner wall face makes contact is not greater than 1.52 µm” including the remaining limitations.
	Claims 2-8 are allowable, at least, because of their dependencies on claim 1.

Examiner Note: , Kawashiri et al (Chinese Pub. No. CN 106 298 432, English machine translation attached, instant assignee) discloses, at least in figures 1 and 5, a discharge lamp (1 in which a pair of electrodes (3,4) are arranged in opposing fashion in an axial direction at an interior thereof (figure 5), the discharge lamp (1) being such that at least one of the electrodes (4, anode), comprising at an interior of a main body (5) of the electrode (4, fig. 1): a heat-transmitting substance (M)  of the melting point lower than that of a material which makes up the main body (page ; and a regulating body (10,  that is made up of a material of the melting point higher than that of the heat-transmitting substance (obviously, it could not perform its limiting function if it melted before the heat transferring material it is in), that includes at least one blade (10, fig.1) which extends in the axial direction and in a radial direction perpendicular to the axial direction (figure 1), and that regulates convection of the heat-transmitting substance(M)(page , 
Kawashiri fails to disclose: wherein surface roughness Rz of at least one of a region which is on an inner wall face of the main body and with which the regulating body makes contact and a region which is on a surface of the regulating body and with which the inner wall face makes contact is not greater than 1.52 km.  
(Ieuji, German  Pub. No. DE 10 2012 006 106, English machine translation attached, instant assignee) discloses a discharge lamp (1) in which a pair of electrodes (11,12) are arranged in opposing fashion in an axial direction at an interior thereof (figure 1), the discharge lamp (1) being such that at least one of the electrodes (12, the anode), comprising at an interior of a main body of the electrode (12): a heat-transmitting substance (M) of the melting point lower than that of a material which makes up the main body (page 2, lines 1-6); 
Ieuji does disclose the surface roughness of the inner side wall that the blade (10) of Kawashiri could touch but the disclosed roughness is 1.82 um.(page 3, 19 lines up from bottom). 
However, Ieuji does disclose a roughness of the tip end face of the electrode of .58 um which shows that the technology exists to provide a surface roughness not greater than 1.52 um. Although applicant has shown in the specification, table 1, ¶ [0064], the criticality of the claimed roughness with respect to values much greater than the 1.82 um of Ieuji; the value disclosed by Ieuji is very close to that claimed and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the claimed roughness on the first inner wall surface (2b)  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
 However, claims 1, 9 and 10 also require that the region of the regulating body that contacts the wall is not greater than 1.52 um roughness and claims 3-4 require that the claimed roughness is on a third inner wall that would not be contacted by the regulating body. There is no obvious motivation for these requirements which would require additional labor.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	------------------------------------------------------------------------------------------------------------

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879